DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a support part”, “a saddle part” and “a guide part” in claim 1; “a stopper part” in claim 4; “a driving part” and “a power transmission part” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
(i) the corresponding structure for “a support part” is described in the specification (see paragraph [0043] of the published application) as “support part 10” which is a long hollow circular pipe including at least a receiving space 13 in which a driving part 50 and a power transmission part 60 may be installed,
(ii) the corresponding structure(s) for “a saddle part” is described in the specification (see paragraph [0044] of the published application) as “saddle part 20” including at least  a connecting frame 21, a rotation rod 23, a patient holding part 25 and a linking part 27,

(iv) the corresponding structure(s) for “a stopper part” is described in the specification (see paragraph [0070] of the published application) as “stopper part 75e” 
(v) the corresponding structure(s) for “a driving part” is described in the specification (see paragraph [0074] of the published application) as “driving part 50” including at least  a gas cylinder 52 and a gas spring 56,
(vi) the corresponding structure(s) for “a power transmission part” is described in the specification (see paragraph [0080] of the published application) as “power transmission part 60” including at least  first, second and third pulleys 62, 64, 66 and a wire 68.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 4 is objected to because of the following informalities:  “along the direction” (line 10, p. 22) is recommended to be replaced with – along a direction-; and “limit the a movement -.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “the generation” (line 2, p. 23) is recommended to be replaced with – a generation -.  Appropriate correction is required.
Claim 7 is also objected based on dependency upon the objected claim 6.
Claim 8 is objected to because of the following informalities:  “a wire having two ends, each fixed to an inner side of the support part and other end of the guide part” (lines 17-18, p. 23) is recommended to be replaced with – a wire having two ends, one end fixed to an inner side of the support part and other end fixed to the guide part -.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “guide the movement” (lines 6-7, p. 24) is recommended to be replaced with – guide a movement -Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, “an outer periphery” (line 19, p. 24) is unclear as to “an outer periphery of which structure? and whether this “outer periphery” is the same or different from “an outer periphery of the first case” recited earlier on lines 14-15 in the claim. As best understood, it is recommended to be replaced with – the outer periphery of the first case –
Claim 12 is also rejected based on dependency upon a rejected claim.
Allowable Subject Matter
Claims 1-3, 5 and 9 (as interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, see discussion above) are allowed.
Claims 4, 6-8 and 10 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record Domenick (US 2017/0156959) and Nativ (US 2005/0268397),  each reference although discloses a standing assistance apparatus, comprising: a support part configured to support a load; a saddle part configured to accommodate a patient to allow the patient to position from sitting condition to standing condition; and a guide part coupled between the support part and the saddle part, and having an adjustable length to guide the patient to stand, wherein the guide part is disposed in diagonal direction with respect to the support part to guide the patient to stand in the diagonal direction, but each reference fails to teach or render obvious the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Domenick (US 2017/0156959) discloses   a device for transfer lift and Nativ (US 2005/0268397) teaches an apparatus for assisting a person to stand and walk.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/QUANG D THANH/Primary Examiner, Art Unit 3785